The court at General Term held :—“ The draft in question having been indorsed and delivered by A. G. H. Grossman, widow and son, bankers, of Hamburg, to the plaintiffs, for the purpose of collection, and there being no pretense of the existence of any equity against said firm, the case, upon the question of the right of the plaintiffs to maintain the action in their own names, *513comes within, and is controlled by, the decisions of this court in Freeman v. Falconer (44 Super. Ct. 132, and 45 Id. 383).
T. F. H. Meyer, for plaintiffs.
Joseph C. Wolf, for defendants.
“Defendants’ motion, made after the direction of the verdict, for leave to amend the answer by substituting the name of A. G. H. Grossman, widow and son, in place of the name of Robert Baltzer, as the name of the alleged real party in interest, was properly denied. If granted, it would not have availed the defendants.
“The defendants’ exceptions having been ordered to be heard at general term in the first instance, we can look only at the questions raised by the exceptions appearing upon the record, and there being no exception to the computation of the amount of the verdict, nor an exception to the admission of the testimony pursuant to which the computation was made, the elements which entered into such computation cannot be reviewed here.”
Opinion, by Freedman, J.; Sedgwick, Ch. J., concurred.
Exceptions overruled; judgment on verdict ordered for plaintiffs, with costs.